The Disciplinary Review Board having filed with the Court its decision in DRB 17-296, concluding that Howard J. Burger of Kenilworth, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client trust funds), RPC 1.15(d) (failure to comply with recordkeeping requirements) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that Howard J. Burger is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.